Citation Nr: 1611171	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  08-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent for bulging discs and degenerative joint disease of the lumbar spine from January 3, 2006.

2.  Entitlement to an increased evaluation in excess of 10 percent for neurological impairment of the left lower extremity associated with the bulging discs and degenerative joint disease of the lumbar spine from January 3, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to March 1981 and from
April 1981 to March 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO) via the Appeals Management Center (AMC), in Washington, DC, which granted service connection for bulging discs and degenerative joint disease of the lumbar spine with associated neurological findings, and assigned a 10 percent evaluation effective January 4, 1993, and a 40 percent evaluation, effective January 3, 2006.

In July 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing in Washington, D. C.  A transcript is included in the electronic claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In November 2010, the Board determined that, prior to December 27, 2005, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected lumbar spine disability had not been met; from December 28, 2005 to January 2, 2006, the criteria for a 40 percent evaluation for had been met; and, from May 20, 1993 to January 2, 2006, the criteria for a separate 10 percent evaluation based on neurological impairment of the left lower extremity associated with service connected lumbar spine disability had been met.  Also the Board remanded the issue of entitlement to an increased evaluation in excess of 40 percent bulging discs and degenerative joint disease of the lumbar spine with associated neurological findings from January 3, 2006.

In May 2012, the Board again remanded the claims.  The Board also remanded a claim for a TDIU which was subsequently granted in a May 2014 RO decision, effective April 17, 2009, the date the Veteran filed a claim for a TDIU.  The Veteran has not expressed disagreement with this decision, and the issue is no longer on appeal. 

In July 2015, the Board remanded the claims in order to obtain outstanding private treatment records.  Although the Veteran was notified and the RO requested an authorization to obtain the private treatment records, there was no response from the Veteran.  A supplemental statement of the case was mailed in December 2015.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is not shown to have unfavorable ankylosis of the entire thoracolumbar spine.

2.  The record does not reflect intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during any 12-month period.

3.  The evidence of record shows left lower extremity radiculopathy manifested by numbness and pain; symptoms consistent with moderate incomplete paralysis of the sciatic nerve are not shown.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for bulging discs and degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5242 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for neurological impairment of the left lower extremity as due to a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a May 2012 letter informed the Veteran of the evidence required to substantiate his claim for an increased rating for a lumbar spine disorder and of the Veteran's and VA's respective duties for obtaining evidence.  The letter provided notice regarding effective dates and disability ratings.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  Records relating to any claim for Social Security Administration (SSA) disability benefits were also requested.  Correspondence dated in October 2011 and July 2012 indicated there were no SSA records available.  A formal finding of unavailability was made in August 2012.  The Board notes that the Veteran reported additional private treatment records from Springfield Hospitals that have not been associated with the claims file.  Although the claims were remanded in order to obtain these records, a notice letter mailed to the Veteran in September 2015 requesting an authorization for those records was unanswered.  

The Veteran underwent VA examinations of his lumbar spine in January 2006 and February 2013.  The examination reports, along with the many other VA examinations of record, contain the information needed to assess the severity of the lumbar spine and left leg disability in relation to the applicable rating criteria.  Thus, the Board concludes that the VA compensation examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  No further examination need be provided, as the Veteran has not alleged that his lumbar spine or left leg disability has worsened since most recently examined.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis 

      A.  Rules and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for bulging disks and degenerative joint disease of the lumber spine was granted in a January 2006 RO rating decision.  A 10 percent rating was assigned from January 1993.  A 40 percent rating was assigned thereafter from January 2006.  

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following: First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

For his nerve claim, the Board notes that Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. §4.124a.

The Veteran asserts that a higher rating in excess of 40 percent is warranted from January 3, 2006 based upon his impairment caused by his service-connected low back disability.  He also asserts a disability rating in excess of 10 percent is warranted for his neurological impairment of the left lower extremity from January 3, 2006. 

      B.  Factual Background 

During a January 2006 VA examination, the Veteran complained that he had had pain since a fall in service.  He reported his pain was constant, a 6-9/10.  He had gotten worse over the last two years.  At 20 minutes of standing, the Veteran's back pain flared and he had to sit down.  At walking a half mile, the Veteran's back pain flared and then he could not stand to walk the rest of the day.  The Veteran stated was okay doing a job that required sitting and driving.  The Veteran denied bowel or bladder problems, leg or foot weakness, numbness, paresthesias, falls, dizziness, unsteadiness, weakness, and spasm.  He reported severe fatigue, decreased motion, and moderate stiffness of the middle of the back.  He also complained of constant, moderate mid-lower back pain with radiation into the right leg.  Upon physical examination, posture was normal and gait was antalgic with mild limp of the left leg.  There was no ankylosis of thoracolumbar spine.  Flexion was noted to 30 degrees, left lateral flexion was to 30 degrees, and right and left lateral rotation were to 20 degrees.  His back was mildly tender on the spine at the middle of the back and at the lower back.  The Veteran had positive straight leg raise on the left.  The Veteran had good sensation of the right lower leg in all nerve distributions and moderate sensation of the left leg in the same nerve distributions.  The diagnosis was lower back pain characterized by curvature of the spine and mild degenerative joint disease of the lumbar spine.  The examiner noted this produced significant effects on general occupation.  

In a November 2006 private evaluation for cervical pain, the Veteran's gait was within normal limits.  

A November 2008 letter from D. M., M.D., stated the Veteran has been a patient since February 2006.  He had chronic low back pain due to his service-connected intervertebral disc syndrome.  

In a June 2010 private treatment record, the examiner noted the Veteran was last seen two years ago.  The Veteran reported his back and radiating leg symptoms were fairly severe.  He complained of radiation down his left leg with associated numbness.  Upon physical examination, the Veteran's back was tender to deep palpation.  Straight leg raising was positive on the left.  He had some decreased sensation noted to light touch in the L5 dermatome.  His gait was with slight limp on the left.  An x-ray report showed degenerative arthrosis, multilevel without evidence of instability, fracture, or other lesions.  

In a June 2010 statement, the Veteran asserted he had constantly intense back pain such that he could not sit for more than a few moments nor could he lay on his back.  He also reported his left leg was numb all the way which was every other day and he had problems walking.  He stated his pain was so bad, he could not work out at the gym or even bend or twist. 

In an August 2010 letter, R. S., M.D., stated the Veteran had dealt with chronic pain that had limited his daily activities of keeping a full time job and performing his daily activities like walking and lifting.  Part of his treatment had required the use of opiate medication to control his pain.  Over the course of the years, the Veteran had expressed a progression of his symptoms with increased pain and limitations.  He had seen orthopedic specialists that had confirmed the progression of his musculoskeletal disease and expected no improvement from it. 

During a July 2010 Board hearing, the Veteran testified that during the mornings he had difficulty moving.  He stated his family helped him with chores such as grocery shopping and cleaning.  He reported his back pain caused him to stop working.  He could not bend to tie his shoes.  He used a cane off and on to help get up from a sitting position.  He reported his back pain had worsened since January 2006.  At least six to ten days a month he had pain that limited him from doing "anything at all."  The Veteran reported that his doctors wanted him to limit his motion.  He complained of numbness of the left leg and extreme shooting pain down the left side to the heel.  He reported weakness in the left leg and that at times he could not stand on it.  He stated he had muscle spasms in his back and it had gotten worse.  

During a June 2011 VA examination, the Veteran reported he had had persistent back pain since an in-service injury.  The Veteran denied bowel or bladder dysfunction as well as numbness, paresthesias, leg or foot weakness, falls and unsteadiness.  The Veteran complained of decreased motion, stiffness, and constant moderate pain.  Upon examination, gait was normal and there were no abnormal spinal curvatures.  The thoracolumbar sacrospinalis showed no evidence of spasm, atrophy, guarding, pain with motion, or weakness.  There was tenderness.  Forward flexion was noted to 50 degrees, extension to 15 degrees, left lateral flexion and left lateral rotation to 10 degrees, right lateral flexion and right lateral rotation to 15 degrees.  The examiner noted objective evidence of pain on active range of motion.  There was no evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  Left lower extremity sensory examination was decreased to pain, light touch and dysesthesias on the left.  The examiner noted the Veteran was retired.  The diagnosis was lumbar disc disease L5-S1, left radiculopathy.  The Veteran reported he had difficulty bending his low back and performing his usual occupational activities.  He also had difficulty with usual daily activities.  

In a September 2012 statement, R. S., M.D., stated the Veteran had been his patient for past three to four years and he had seen him for his lumbar disc disease.  Over the years his lumbar disc disease had worsened with more pain.  He also had limitations of his left lower leg due to tingling, numbness, and constant weakness.  The Veteran had a history of lumbosacral disc disease that was due to accident he suffered while in service in 1979.  The physician stated that the Veteran had been receiving several physical therapies and pain management with lumbar spine injections with minimal help.  Currently, he had been managing with several opiate medications such as oxycodone, Percocet, and fentanyl patches.  Although the medications were helpful, he continued to complain of limitations with walking, standing, bending, stooping, and lifting.  His condition had worsened causing a strain in his daily activities and quality of life.

During a February 2013 VA examination, the examiner noted a diagnosis of degenerative arthritis, thoracolumbar spine and degenerative disc disease, lumbar spine.  The Veteran complained of pain in the mid-back region and in the lower back region.  He also reported numbness involving the left leg, going down the front of the thigh, the back of the left calf, and to three toes on the left foot.  He stated that he had back pain at night pain performing household chores, and pain getting dressed and undressed.  According to the Veteran, he often had episodes of pain such that he needed to go to an emergency room for pain pills.  At these times, he obtained pain medication and then bed rest.  He reported treatment from the Springfield Hospitals (Baystate and Mercy) where he went to the Emergency Room.  

Upon physical examination, forward flexion was to 60 degrees, with pain at 45 degrees; extension was to 30 degrees or greater, with pain at 20 degrees; right and left lateral flexion was to 20 degrees, with pain at 20 degrees; and right and left lateral rotation was to 30 degrees or greater with painful motion at 30 degrees or greater.  Repetitive testing found extended left and right lateral flexion to 30 degrees or greater, and left and right lateral rotation to 20 degrees.  The examiner noted no additional loss of limitation in range of motion and no additional functional loss and or functional impairment of the thoracolumbar spine other than less movement than normal, incoordination, and pain on movement.  The Veteran reported pain with pressure applied over the thoracic spine, to the muscles around the thoracic spine, over the lumbar spine, and to the muscles around the lumbar spine.  Guarding and/or muscle spasm was present but did not result in abnormal gait or spinal contour.  Sensory examination was decreased on the left lower extremity.  Straight leg raising was negative.  The examiner noted moderate numbness in the left lower extremity.  The examiner noted mild involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The examiner stated the Veteran does not have intervertebral disc syndrome.  The examiner specifically noted that there was no evidence of any spinal ankylosis.  There was some bony bridging of several thoracic vertebrae, seen on his X-rays, but the examiner stated that this was not the equivalent of any spinal ankylosis.

During a February 2013 VA nerve examination, the Veteran reported the onset of left leg numbness beginning at least 20 years ago.  He stated that the numbness involved his left anterior thigh, his anterolateral lower left leg, and toes 3-5.  Although his numbness used to be intermittent it now was reported to be constant.  The examiner noted no symptoms of constant pain, intermittent pain, or paresthesias and/or dysesthesias.  The examiner found moderate numbness of the left lower extremity.  Knee extension, ankle plantar flexion, and ankle dorsiflexion were all 5/5.  Deep tendon reflex of the left lower extremity was 2+.  Sensory examination was decreased over the left thigh, lower leg, and foot.  The examiner noted his gait was not normal due to left low back pain.  The examiner specifically found mild incomplete paralysis of the left lower extremity sciatic nerve.  An EMG was not performed. 

      C.  Analysis

After a review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected bulging discs and degenerative joint disease of the lumbar spine more nearly approximates the criteria for 40 percent under Diagnostic Code 5243.

A higher rating is not assignable under the General Rating Formula, as the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.  

A rating in excess of 40 percent is not warranted based upon incapacitating episodes, as the Veteran does not have incapacitating episodes having a total duration of 6 weeks during a 12-month period.  While the Veteran stated during the Board hearing that there were days his pain keeps him from doing "anything at all" and during the February 2013 VA examination he reported he takes pain medication and bed rest, he did not indicate that his symptoms required bed rest prescribed by a physician and treatment records do not include any prescribed required bedrest.  Moreover, although D. M., M.D., indicated the Veteran is service-connected for IVDS, the February 2013 VA examiner specifically indicated that the Veteran did not have IVDS.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected left neurological impairment of the lower extremity more nearly approximates the criteria for 10 percent under Diagnostic Code 8520.

The evidence shows that the Veteran's disability is exhibited by mild incomplete paralysis and does not show moderate incomplete paralysis of the sciatic nerve.  Additionally, the schedular diagnostic criteria adequately describe the severity of impairment and symptomatology of the Veteran's left lower extremity neurological impairment.  During this time, the Veteran's radicular symptoms of the left lower extremity were manifested by mild incomplete paralysis of the sciatic nerve affecting the left lower extremity.  The February 2013 VA examiner specifically found the severity of radiculopathy is mild on the left side.  Private treatment records dated from June to August 2013 showed sensory loss, but reflex examination was normal, and muscle tone was normal and without atrophy.  Furthermore, although the August 2006 and February 2013 VA examiners and June 2010 private treatment provider noted an antalgic gait with mild limp of the left leg, at no time did an examiner indicate evidence of tremor, fasciculation, or impairment of function of any joint due to the nerve disorder.  Finally, the Board notes that the record does not indicate that there are other neurological  abnormalities, to include bowel or bladder impairment, associated with the Veteran's low back disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion of the thoracolumbar spine.  The rating criteria also takes into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  § 3.321(b)(1).

Likewise, a comparison between the level of severity and symptomatology of the Veteran's disability - pain, tingling, and numbness in the left lower extremity - with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).









							(Continued on the next page)

ORDER

Entitlement to an increased evaluation in excess of 40 percent for bulging discs and degenerative joint disease of the lumbar spine from January 3, 2006, is denied.

Entitlement to an increased evaluation in excess of 10 percent for neurological impairment of the left lower extremity associated with the bulging discs and degenerative joint disease of the lumbar spine from January 3, 2006, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


